Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin C. Coleman appeals the district court’s orders dismissing his civil complaint for failure to state a claim and denying his motion for reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm the court’s order of dismissal for the reasons stated by the district court. Coleman v. Residential Credit Solutions, No. 1:13-cv-02400-JFM (D.Md. Oct. 25, 2013). Further, we conclude that the court did not abuse its discretion in denying the motion for reconsideration. Fed.R.Civ.P. 60(b); Aikens v. Ingram, 652 *265F.3d 496, 501 (4th Cir.2011) (en banc) (stating standard of review). We grant Coleman leave to proceed in forma pauper-is. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.